                              Case 1:21-cv-00613-NONE-JLT Document 35 Filed 09/21/21 Page 1 of 2


                          1    JASON W. SUH (SBN: 256573)
                               GOLDBERG SEGALLA LLP
                          2    777 S. Figueroa Street, Suite 2000
                               Los Angeles, CA 90017-5818
                          3    Telephone: 213-415-7200
                               E-mail:     jsuh@goldbergsegalla.com
                          4
                               Attorneys for Defendant
                          5    PROMINENT ESCROW SERVICES, INC.
                               (Erroneously sued as PROMINENT
                          6    ESCROW SERVICE)
                          7
                                                   UNITED STATES DISTRICT COURT
                          8
                                                  EASTERN DISTRICT OF CALIFORNIA
                          9
                         10
                               DEBRA BAREFIELD,                                CASE NO. 1:21-CV-00613-JLT
                         11
                                                        Plaintiff,             STIPULATION AND
                         12                                                    [PROPOSED] ORDER TO
                                     vs.                                       EXTEND TIME TO RESPOND
                         13                                                    TO FIRST AMENDED
GOLDBERG SEGALLA LLP




                               HSBC MORTGAGE SERVICES, INC.;                   COMPLAINT BY NOT MORE
 Los Angeles, CA 90017




                         14    SUMMIT MANAGEMENT COMPANY,                      THAN 28 DAYS (L.R. 144)
     P.O. Box 17220




                               LLC; U.S. BANK TRUST, N.A.; LSF10
                         15    MASTER PARTICIPATION TRUST;                     (Doc. 32
                               CALIBER HOME LOANS, INC.;
                         16    NICKOLAS E. TENHEFF; LYNAE M.
                               TENHEFF; PROMINENT ESCROW
                         17    SERVICE; CHICAGO TITLE COMPANY;
                               AND DOES 1-50, INCLUSIVE,
                         18
                                                        Defendants.
                         19
                         20
                                     WHEREAS, Plaintiff Debra Barefield (“Plaintiff”) served Defendant
                         21
                               Prominent Escrow Services, Inc. (“Prominent”) with her First Amended Complaint
                         22
                               (“FAC”) on August 30, 2021; and
                         23
                                     WHEREAS, Prominent was not served with the original complaint; and
                         24
                                     WHEREAS, Prominent’s response to the FAC is now due on September 20,
                         25
                               2021, and
                         26
                                     WHEREAS, Prominent requires additional time to prepare its responsive
                         27
                               pleading after having only recently retained legal counsel; and
                         28                                             -1-
                                STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO FILE RESPONSE TO FIRST
                                                             AMENDED COMPLAINT
                              Case 1:21-cv-00613-NONE-JLT Document 35 Filed 09/21/21 Page 2 of 2


                          1           WHEREAS, Prominent and Plaintiff have agreed to stipulate to a 28-day
                          2    extension of time, up to and including, October 18, 2021 for Prominent’s response
                          3    to the FAC; and
                          4           WHEREAS, there have been no prior extensions of time to respond to the
                          5    FAC.
                          6           NOW THEREFORE, Prominent, by and through its undersigned counsel,
                          7    and Plaintiff, in Pro Per, stipulate and agree that Prominent shall have an extension
                          8    of time up to and including October 18, 2021 to respond to the FAC in this action.
                          9
                         10    Dated: September 20, 2021                        GOLDBERG SEGALLA LLP
                         11
                         12                                                     By: _/s/ Jason W. Suh________
                                                                                    Jason W. Suh (SBN: 256573)
                         13                                                         Attorneys for Defendant
GOLDBERG SEGALLA LLP

 Los Angeles, CA 90017




                         14                                                         Prominent Escrow Services, Inc.
     P.O. Box 17220




                         15    Dated: September 20, 2021
                         16                                                     By: _/s/ Debra Barefield___________
                                                                                   Plaintiff, in Pro Per
                         17
                         18                                       [PROPOSED] ORDER

                         19           Based upon the stipulation of parties, the Court ORDERS:

                         20           1. The stipulation is GRANTED. Prominent Escrow Services, Inc.’s SHALL file a

                         21    responsive pleading no later than October 18, 2021.

                         22
                         23    IT IS SO ORDERED.

                         24       Dated:    September 20, 2021                            _ /s/ Jennifer L. Thurston
                                                                           CHIEF UNITED STATES MAGISTRATE JUDGE
                         25
                         26
                         27
                         28                                                  -2-
                                 STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO FILE RESPONSE TO FIRST
                                                              AMENDED COMPLAINT
